Carlisle, Judge.
The sole exception in this bill of exceptions is to the overruling of certain demurrers of the plaintiffs to the defendant’s answer. There being no assignment of error on any final judgment, and no final judgment in the case, *797the writ of error is premature. Ryals v. Atlantic Life Ins. Co., 181 Ga. 843 (184 S. E. 698); Rabhan v. Rabhan, 185 Ga. 355 (195 S. E. 193).
Decided July 1, 1958.
Maddox & Maddox, James Maddox, for plaintiffs in error.
Fullbright & Dujjey, Henry J. Fullbright, Jr., Harl C. Dujjey, Jr., contra.

Writ oj error dismissed.


Gardner, P. J., and Townsend, J., concur.